Citation Nr: 1127113	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nasal disorder, claimed as sinusitis or allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran served on active duty from August 18, 1999, to April 28, 2000, and from February 11, 2003, to July 3, 2004.  The Veteran also served in Iraq from May 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim.  


FINDING OF FACT

Allergic rhinitis had its onset in active service.  


CONCLUSION OF LAW

Allergic rhinitis was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for allergic rhinitis, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Although the Veteran noted a history of sinusitis at the time of his entrance examination in February 2003, the Veteran's mere report of medical history without concurrent findings and/or diagnosis is not sufficient to rebut the presumption of soundness.  Consequently, the Board will address this claim solely on the basis of whether the evidence of record warrants entitlement to service connection for a nasal disorder as directly related to service.  

In this regard, additional service treatment records from the Veteran's second period of active service reflect that on March 18, 2003, the Veteran's complaints included nasal congestion.  In June of 2003, examination findings included rhinorrhea, and the assessment was upper respiratory infection.  

July 2005 examination in connection with the Army Reserves revealed that the Veteran reported treatment for complaints that included sinusitis.  Private x-rays of the paranasal sinuses in October 2005 revealed findings that were not found to exclude a diagnosis of rhinitis.  

VA examination in January 2006 revealed that the Veteran reported a history of recurrent nasal watery discharge and sneezing episodes since about 2004.  The final diagnosis was mild allergic rhinitis, cause unknown.  The examiner commented that he was unable to relate sinusitis to service without resort to mere speculation due to several normal sinus x-rays subsequent to the Veteran's discharge from service.  The examiner did not address the relevant in-service complaints or the fact that a post-service x-ray from October 2005 was interpreted as revealing findings that would not permit the exclusion of a diagnosis of rhinitis.  

VA examination in April 2010 was conducted by the same examiner that conducted the January 2006 VA examination.  The examiner noted that the Veteran had mild, congested nasal turbinates.  He also noted that there was 60 percent nostril obstruction, bilaterally.  The diagnosis was mild allergic rhinitis.  In an addendum report dated in December 2010, the April 2010 examiner commented that several notes in the Veteran's service treatment records revealed that the Veteran was treated for rhinorrhea on "June 19, 2002," and nasal congestion in February 2003.  However, based on the examiner's understanding that allergic rhinitis was a condition caused by ambient factors which could affect the civilian and Army population, and that there was "no connection, at all, between Army life and allergic rhinitis, unless the person is exposed to these factors which not necessarily are secondary to Army life," the examiner once again concluded that he could not resolve this issue without resort to mere speculation.  

The Board has considered the evidence relevant to this claim, and first finds that as a result of multiple diagnoses of allergic rhinitis, there is sufficient evidence of a current nasal disorder.  

In addition, there is evidence of rhinorrhea and other relevant symptoms during the Veteran's second period of service and the evidence further supports a continuity of relevant symptoms since service that have been associated with allergic rhinitis, and the Veteran's credible report of continuity of symptomatology since service.  Moreover, in examining the basis for the April 2010 examiner's inability to relate the Veteran's allergic rhinitis to service, it is apparent that his rationale is predicated on the erroneous belief that service connection is not warranted where a disease could just as easily have its onset in civilian as opposed to military life.  In fact, the Board finds that such a statement could reasonably be interpreted to mean that the examiner finds that the Veteran's rhinitis is as likely as not related to active service. 

Accordingly, based on relevant in-service complaints and findings, the Veteran's credible report of continuity of symptoms since service that have been sufficiently related to a current diagnosis of allergic rhinitis, and the lack of any opinion that concludes that the Veteran's rhinitis is not related to the Veteran's service, the Board will give the Veteran the benefit of the doubt, and find that service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for allergic rhinitis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


